department of the treasury internal_revenue_service washington d c contact person id number telephone number date nov wia o01 eo oe s legend museum council dear taxpayer this is in response to the museum's request of date for an advance_ruling that the museum during the sixty month period starting date can be expected to satisfy the requirements of sec_507 of the internal_revenue_code the museum was granted c exempt status on date the museum has stated that during the month termination period the museum will be organized and operated as an organization which meets the requirements of sec_509 and sec_170 of the code an analysis of the museum's past financial information indicates a significant portion of its support was derived from the public in fact public support constituted of the total support in the aggregate for the last taxable years of the museum the museum carries on a continuous solicitation of funds from both the public and governmental units the museum has increased membership fees over the years the museum has staged fund-raisers during the summers of and and this will continue on an annual basis the museum is continuously submitting grant applications to a number of private_foundations tn fact eight grant applications were filed during the last months the museum has derived significant annual-contributions from the council almost since inception the museum has also attracted corporate support in the past and even more is expected in the future both by way of in-kind contributions and cash a concerted effort is underway to attract additional corporate support which is expected to achieve a significant increase over prior years sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and other exempt purposes outlined in that section sec_509 of the code provides that a 501_c_3_organization is a private_foundation unless it is described in sec_509 or of the cade sec_509 provides that a private_foundation will continue as a private_foundation unless such status is terminated under sec_507 sec_507 of the code describes certain voluntary and involuntary methods by which a private_foundation will be deemed to be terminated for federal_income_tax purposes sec_507 of the code provides that the status of an organization as a private_foundation shail be terminated if such organization i meets the requirements of sec_509 or fora continuous period of calendar months beginning with the first day of any taxable_year ii notifies the secretary before the commencement of the sixty-month period and iii verifies after the end of the sixty- month period that it satisfied i sec_1_507-2 of the income_tax regulations provides that an organization which files the notification required by sec_507 of the code that it is commencing such a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 i during the 60-month period sec_1_507-2 of the regulations provides that in determining whether an organization can reasonably be expected to meet the requirements of sec_507 of the code for the 60-month period the basic consideration is whether its organizational structure taking into account any revisions made prior to the beginning of the 60-month period proposed programs or activities intended method of operation and projected sources of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and paragraph d of sec_1_507-2 during the 60-month period in making such a determination all pertinent facts and circumstances shall be considered based on the information the museum has submitted and as the organization is recognized as exempt under sec_501 of the code under the facts described above we rule as follows we have concluded that the museum can be expected to satisfy the requirements of section therefore during a month termination period the museum will be treated a sec_507 of the code an organization which meets the requirements of sec_509 and sec_170 a vi of the code month period will commence on date and end on date with the requirements of sec_507 of the code the museum must file within days after the expiration of the month period such information with the key district_office as is necessary to make a determination as to the museum's status under sec_509 and sec_170 however in order to comply this if the museum fails to satisfy the requirements of sec_509 and sec_170 of the code for the continuous 60-month period but does satisfy the requirements of sec_509 and sec_170 for any taxable_year or years during such 60-month period the organization shall be treated as a sec_509 and sec_170 organization for such taxable_year or years and grants or contributions made during such taxable_year or years shall be treated as made to an organization described in sec_509 a and b a vi in addition sec_507 through and chapter 42-shall not apply to the museum for any taxable_year within such 60-month period for which it does meet such requirements for purposes of determining whether the museum satisfies the requirements of sec_509 for any taxable_year in the 60-month period it shall be treated as if its first taxable_year beginning on date foundation status under sec_507 by meeting the requirements of sec_170 the rules under sec_1_170a-9 relating to the initial determination of status of a new organization apply because the museum is attempting to terminate its private it were a new organization with donors including private_foundations may rely on the advance_ruling that the museum is not a private_foundation until days after the museum's advance_ruling period ends information that wil be requested by the continue to rely on the advance_ruling until final_determination of the museum's foundation status is made however if notice that the museum will no longer be ireated as the type of organization indicated above s published in the internal_revenue_bulletin donors may not rely on the advance_ruling affer the date of such publication also donors other than private_foundations may not rely on the classification indicated above i key district_office within the days donors may if the museum submits the they were in part responsible for or were aware of the act that resulted in the museum’s loss of that classification or if they acquired knowledge that the internal_revenue_service had given notice that the museum would be removed from that classification private_foundations may rely on the classification as long as the museum was not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that the museum would be removed from that classification we are informing the museum's key district_director of this ruling because this ruling could help resolve future questions about the museum’s federal_income_tax status the museum should keep it in the museum's permanent records if the museum have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely s i g n e d v e s g e gerald v sack chief exempt_organizations technical branch
